April 26, 2013 VIA EDGAR Securities and Exchange Commission Judiciary Plaza 450 Fifth Street, N.W. Washington, D.C.20549 Re: State Street Navigator Securities Lending Trust (the “Trust”) (File No. 811-07567) Ladies and Gentlemen: On behalf of the Trust, attached for filing pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the “1940 Act”), is Amendment No. 27 to the Trust’s Registration Statement (the “Amendment”). The Amendment is being filed for the purposes of (i) updating the financial information contained in the Registration Statement, and (ii) making certain other minor and conforming changes. Please note that the Amendment is being filed only under the 1940 Act and not under the Securities Act of 1933. If you have any questions concerning this filing, please call me directly at (617) 662-1742. Very truly yours, /s/ David James David James Vice President Enclosures
